Covenant for the delivery of staves. It was proved that Stowel was a partner of Fisk's in merchandise; that the consideration of this covenant was merchandise, and that Stowel carried the staves down the river for the purpose of sale. It was moved to prove what Stowel had said respecting the receipt of the staves.
In partnership transactions, the acknowledgments of any out concerned in interest may be received in evidence, though the suit may not be in the name of the firm.1
1 1 Tyler. 452; Taunton, 104; 2 Bay, 533.
HARRIS and BARRY, for defendant. *Page 384